 

COMPLAINT

(for filers who are prisoners without lawyers) | ‘

UNITED STATES DISTRICT COURT |
EASTERN DISTRICT OF WISCONSIN

 

 

 

(Full name of plaintiff(s))

SSwen 0 MN aw

 

 

 

Vv. Case Number:

(Full name of defendant(s)) ~- . Cc
Mm \w AU \ee S ecure (to be suppliel by Clerk of Court)
\

te \ en\ jON Fac Ca Wty

fois pu f0 °F

 

 

 

 

A. PARTIES

1. Plaintiff is a citizen of _[V\\ \waw ke R W| , and is located at
(State)

House of Corrections 9999 Sadh bSt Hantlpul s313>

(Address of prison or jail)

(If more than one plaintiff is filing, use another piece of paper.)

2. Defendant [n S.D DE De pect mint ot Correc fon

(Name)

Complaint ~ 1

Case 2:19-cv-00145-DEJ Filed 01/25/19 Page 1of5 Document 1

 
 

is (if a person or private corporation) a citizen of L [ [ A
. (State, if known)

 

and (if a person) resides at
(Address, if known)

and (if the defendant harmed you while doing the defendant's job)

worked for

 

(Employer’s name and address, if known)
(If you need to list more defendants, use another piece of paper.)
B. STATEMENT OF CLAIM
On the space provided on the following pages, tell:
Who violated your rights;
What each defendant did;
When they did it;
Where it happened; and
Why they did it, if you know.
(ry nome 1s Steen Dynan Servs acyya/
hove L am ain mete ot House ot Ca eC Hon
LEIS S 8th St Fronk|in wil <3)22 | hwe
been harassed and misty vated gn the _Gth
Flooe 2 (LC al need Unt Sence |v been
| I, SD. F ~
+ ree ey hae yeSenth moved me from
mene to Hot se 1 would nok get
any hospi to | treatment on [2-28-19
C Ef Cer me willavns wall over YN Luheh

L us hurt on the Hoar they Called A

TR WNP

Complaint - 2

Case 2:19-cv-00145-DEJ Filed 01/25/19 Page 2 o0f5 Document 1

 

 
 

NC of PEO _ |
unt toe me She Said she ould

yt € * scribe me same pain medicate ov
and |_ wall ve ceve Xe cays anc | have
hot een seen at ynsd.F tet in
accideat On 12-26-18 | wes wa i
Gud ot mu Voom tog fo: IS Am standiiic,
Count and acCidently +ipped oer
a 2 leetrica) breathing machine docd
that was hot SAO os obo he +hete | +
wos under N-eocth the foot of my Cell door
onc te made me fall face first nto the
Stour we {I awe mnace me huc wy vad, ribs
ancl back ~ Bu ery thing was eau git on bape
ond _| hou at leact three vot nesses
in Clueding Sgt, hor nenclez Lom Stell

Lin Qarn owl rn need of me dicaf Heed met.

 

 

 

Complaint — 3

Case 2:19-cv-00145-DEJ Filed 01/25/19 Page 3o0f5 Document 1

 
 

 

C. JURISDICTION

I am suing for a violation of federal law under 28 U.S.C. § 1331.

 

OR

vie I am suing under state law. The state citizenship of the plaintiff(s) is (are)
different from the state citizenship of every defendant, and the amount of
money at stake in this case (not counting interest and costs) is
$390,000 _.
D. RELIEF WANTED

Describe what you want the Court to do if you win your lawsuit. Examples may
include an award of money or an order telling defendants to do something or to

stop doing something. ,
EL vou lol like a werd ot AO 060 and for
the Dec 40 put Wwarnina, $ ‘Ghee Ue
and tor Ye Do 00 +o Leectt in males
4. Ve p50 pe med co | dregt met

Shey Ye ec.

 

 

 

 

 

 

 

Complaint — 4

Case 2:19-cv-00145-DEJ Filed 01/25/19 Page 4o0f5 Document 1

 
 

 

E. JURY DEMAND

I want a jury to hear my case.

ves [_]-No

I declare under penalty of perjury that the foregoing is true and correct.
Complaint signed this day of / S 20.17.
Respectfully Submitted,

Seven p cap

Signature of Plaintiff

as YY!

Plaintiff's Prisoner ID Number

Alen D Maw HOC S97 6£ South
ogth St Franklin tol S31 32

(Mailing Address of Plaintiff)
(If more than one plaintiff, use another piece of paper.)

REQUEST TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING THE
FULL FILING FEE

1 10 request that I be allowed to file this complaint without paying the filing fee.
Ihave completed a Request to Proceed in District Court without Prepaying the
Full Filing Fee form and have attached it to the complaint.

[| I DO NOT request that I be allowed to file this complaint without prepaying the
filing fee under 28 U.S.C. § 1915, and I have included the full filing fee with this
complaint.

Complaint -— 5

Case 2:19-cv-00145-DEJ Filed 01/25/19 Page 5of5 Document 1

 
